Citation Nr: 0332075	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  00-06 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for chronic headaches based on 
head injury at a VA Medical Center in June 1998 in the course 
of participation in a compensated work training (CWT) 
program.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from April 1981 to 
May 1983

The appeal comes before the Board of Veterans' Appeals 
(Board) from January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

The Board previously denied the claim in a March 2001 rating 
action.  However, the case was subsequently the subject of a 
September 2002 order of the United States Court of Appeals 
for Veterans Claims (Court) vacating that Board decision and 
remanding the case, based on a joint motion for remand by the 
appellant's representative and the Appellee, the Secretary of 
Veterans Affairs.  

In February 2001 the veteran submitted a claim to reopen the 
issue of entitlement to service connection for PTSD.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate a claim, notice of the evidence VA will obtain, 
and notice to the claimant what evidence he is responsible 
for submitting.  It also prescribes VA duties to help a 
claimant obtain relevant evidence.  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  VA duties pursuant thereto have been codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

In this instance, adequate notice of the VCAA has yet to be 
afforded the veteran.  Such notice must include specific 
notice of what VA will do and what the veteran needed to do, 
to include what evidence he needs to obtain, in furtherance 
of his claim.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In March 2001, the Board failed to address all appropriate 
bases for the veteran's claim under 38 U.S.C.A. § 1151.  In 
this respect, subsection (a)(2) of 38 U.S.C.A. § 1151 was 
revised on November 1, 2000.  The amendment did not list an 
effective date, and is therefore effective the date of the 
revision, that is, November 1, 2000.  The amendment broadens 
the scope of § 1151 benefits by allowing compensation for 
disability or death "caused by" participation in a 
compensated work therapy program (CWT) pursuant to the 
provisions of 38 U.S.C.A. § 1718.  Chapter 17 therapeutic and 
rehabilitative activities were previously excluded from 
§ 1151.  Thus, at least effective from November 1, 2000, 
compensation may be afforded for disability caused by 
activities of CWT.  The Board failed to consider that basis 
of the veteran's claim, and it is that basis of claim that is 
the subject of this remand.  

In this case the veteran contends that he struck his head 
while arising from the toilet seat "in the course of CWT 
work."  VA medical records from 1998 indicate that the 
veteran was participating in a CWT program, and a June 1998 
VA medical treatment note is for a "very small contusion-
abrasion on the top of the head [...] when [the veteran] hit 
his head on the corner of a shelf [....]"  That record 
informs that the wound was treated, and that the veteran then 
also complained of greenish-yellow nasal discharge and pain 
in the area of the right maxillary sinus.  A VA x-ray report 
in the month following informs of ongoing presence of marked 
hypertrophic degenerative osteoarthritic changes on the left 
side of C4-C5.  Other VA treatment records from 1998 inform 
of ongoing sinus congestion, polysubstance abuse.  
Assessments included muscle contraction headaches versus 
sinusitis.  The sinusitis was noted to be relieved by 
antibiotics and nasal steroids.

Chronic symptomatic residuals of the June 1998 head injury 
are not noted by examiners in medical records within the 
claims folder.  

The VCAA necessitates assisting the veteran in development of 
his claim.  The veteran has stated in several recent 
statements that he remains incarcerated.  Accordingly, 
records of any treatment from the place of the veteran's 
incarceration should be obtained.  Additionally, in light of 
difficulties inherent in obtaining a VA examination in a 
place of incarceration, a medical opinion will first be 
attempted to ascertain whether the medical evidence supports 
the claim.  Then, if deemed necessary, a medical examination 
and opinion will be requested.  

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is 
completed.  The RO should 
specifically:

A.  Notify the veteran of the 
evidence necessary to substantiate 
his claim of entitlement to 
compensation for chronic headaches 
due to head injury residuals pursuant 
to the provisions of 38 U.S.C.A. 
§ 1151.  The RO should emphasize to 
the veteran that he is ultimately 
responsible to provide the necessary 
evidence.  Quartuccio.  

The RO should inform the veteran that 
to support his claim, medical 
evidence must be produced showing 
chronic headaches, and showing a 
causal link between an injury caused 
by participation in the course of 
compensated work therapy, and the 
claimed chronic headaches.
 
The RO should inform the veteran that 
VA will make efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, or records 
from government agencies, including 
records of treatment while 
incarcerated, if he identifies the 
custodians thereof.  VA must notify 
the veteran of evidence he identified 
that could not be obtained so that he 
may obtain the evidence himself and 
submit it.  Quartuccio.  

B.  The RO should inform the veteran 
that he has one year to submit 
evidence needed to substantiate his 
claims, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  The RO 
must inform him that his appeal will 
remain in abeyance for one year or 
until he indicates in writing that 
there is no additional evidence he 
wishes to have considered, and that 
he wishes to waive any remaining time 
provided by 38 U.S.C.A. § 5103(a).  
Paralyzed Veterans of America, et al. 
v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).

2.  The veteran should be instructed 
to identify any medical records, VA 
or private, which may be pertinent to 
his remanded claim, but have yet to 
be associated with the claims folder.  
He should also provide contact 
information and necessary 
authorizations and releases to permit 
VA to obtain treatment records.  The 
RO should attempt to obtain any 
indicated records, and should 
associate with the claims folder all 
records and responses received.  
Toward this end, the RO should obtain 
all VA medical records of treatment 
of the veteran, from January 2000 to 
the present, if any.  If the veteran 
provides appropriate authorization 
and release, records of any medical 
examinations or treatment in the 
course of his current and/or recent 
incarceration(s) should be obtained.

3.  Thereafter,  a VA neurologist 
should be provided the claims folder 
and a copy of this remand, and asked 
to provide opinions concerning the 
veteran's claimed chronic headache 
disorder.  Following a thorough 
review of the claims folder, and 
explaining all answers in full, the 
neurologist must answer the 
following:

A.  Does the veteran have a chronic 
headache disorder?

B.  Is there a continuity of headache 
symptoms indicated by the medical 
record from the time of the veteran's 
June 1998 head injury to the present?

C.  If the veteran has a chronic 
headache disorder, is it at least as 
likely as not that this disorder was 
caused by the head injury documented 
in the June 4, 1998 VA treatment 
record? 

Alternatively, is it more likely than 
not that other conditions - to 
include a sinus disorder, a cervical 
spine disorder, polysubstance abuse, 
or other causes of tension headaches, 
all as noted in the medical record - 
are causative of the veteran's 
headache disorder?

D.  If the neurologist is unable to 
address these questions without a 
physical examination of the veteran, 
the neurologist should so state, and 
an attempt will be made to arrange 
for an examination.  

4.  If the VA neurologist informs 
that he/she cannot answer the 
questions posed without an 
examination, then the RO should try 
to arrange an examination of the 
veteran by a neurologist at his place 
of incarceration if he is still 
incarcerated, or at an appropriate VA 
facility if he is not.  If an 
examination cannot be arranged, the 
RO should include in the claims 
folder documentation of the attempt 
at securing an examination.  

If an examination by a qualified 
neurologist can be arranged, then the 
neurologist should review the claims 
folder, examine the veteran, and 
address the questions A through C 
posed above.  A copy of all pertinent 
records from the claims folder and a 
copy of this remand must be provided 
to the examining neurologist for 
review prior to examination.  

5.  The RO must specifically address 
the meaning of the phrase in 38 
U.S.C.A. § 1151, "participation in a 
program (known as 'compensated work 
therapy program')."  Does this 
statute authorize awarding 
compensation for injuries sustained 
while using a restroom?  Or, are such 
injuries merely coincidental with and 
not "caused by" participation in a 
program of CWT?  Cf. Switzer v. 
Brown, 5 Vet.App. 503 (1993).

6.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claim.  If any determination remains 
to any extent adverse to the veteran, 
the veteran and his representative 
must be provided a supplemental 
statement of the case which includes 
a summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decisions.  They should then 
be afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA 
will do and what the claimant must 
do.  Quartuccio.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


